Exhibit 10.1

FOURTH AMENDMENT TO SALES AND SERVICES AGREEMENT

THIS FOURTH AMENDMENT TO SALES AND SERVICES AGREEMENT (hereafter “Fourth
Amendment”) is made effective the 1st day of January, 2012 (the “Effective
Date”) by and between Unifi Manufacturing, Inc., a North Carolina corporation
(“Unifi”) and Dillon Yarn Corporation, a South Carolina corporation (“DYC”).
Unifi and DYC are sometimes hereinafter collectively referred to as the
“parties” or individually as a “party.”

RECITALS:

WHEREAS, Unifi and DYC entered into a Sales and Services Agreement dated as of
January 1, 2007 (the “Original Agreement”), a First Amendment To Sales and
Services Agreement effective January 1, 2009 (the “First Amendment”), a Second
Amendment To Sales and Services Agreement effective January 1, 2010 (the “Second
Amendment”), and a Third Amendment To Sales and Services Agreement effective
January 1, 2011 (the “Third Amendment”). The Original Agreement, as amended by
the First Amendment, the Second Amendment and the Third Amendment, is
hereinafter referred to as the “Sales Agreement”; and

WHEREAS, the extended Term of the Sales Agreement expires on December 31, 2011;
and

WHEREAS, the parties desire to extend the Term of the Sales Agreement for an
additional one (1) year period to December 31, 2012; and

WHEREAS, the parties have agreed to amend certain provisions of the Sales
Agreement as set forth below.

NOW THEREFORE, in consideration of these premises, the terms and conditions set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Sales Services. Section 1(a) to the Sales Agreement is deleted in its
entirety and replaced by the following:

(a) During the Term (as defined below), DYC shall provide (or cause to be
provided) to Unifi and its Affiliates the services of its sales staff for the
Business as identified on Schedule A attached hereto (the “Sales Staff”), which
Sales Staff shall be dedicated to the selling of Products manufactured by the
Business, at a level and effort in the ordinary course of the Business
consistent with past practice, and to seeking new business or customers and any
other activities that Unifi may reasonably request related to the Business or
Unifi’s other businesses (these services are referred to herein as the “Sales
Services”).



--------------------------------------------------------------------------------

Schedule A and Schedule B to the Sales Agreement are deleted in their entireties
and replaced by Schedule A hereto and all references to DYC’s Executive Staff or
services by the Executive Staff are hereby deleted and the terms of the Sales
Agreement are deemed amended and modified to remove the same from the provisions
of the Sales Agreement.

2. Compensation for Services. Section 3(a) of the Sales Agreement is deleted in
its entirety and replaced by the following provision:

(a) As consideration for the Sales Services and the Transitional Services, and
subject to Section 3(b), Unifi shall pay DYC $425,000 per year (the “Base
Amount”), in advance, in quarterly installments of $106,250.00 each. Except as
otherwise provided in this Agreement and consistent with past practices, Unifi
shall reimburse DYC for its ordinary, necessary and reasonable cash
out-of-pocket expenses incurred in providing the Sales Services, including the
reasonable travel and entertainment expenses (“T&E expenses”) of its Sales Staff
as allowed under Unifi’s policies and procedures related to T&E expenses.

3. Termination. The Term of the Sales Agreement is amended such that the
Agreement shall terminate on December 31, 2012.

Except as expressly stated herein, all of the other terms and conditions of the
Sales Agreement shall continue in full and effect as originally written. Any
capitalized terms set forth herein that are not expressly defined shall have the
meaning ascribed thereto in the Sales Agreement. Should there be a conflict in
the terms of this Fourth Amendment and the Original Agreement, as amended
heretofore, the terms of this Fourth Amendment shall prevail and all applicable
terms of the Sales Agreement shall hereby be deemed amended and modified as
necessary to give effect to the intents and purposes of this Fourth Amendment.

This Fourth Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment, this the
19th day of December, 2011.

 

UNIFI MANUFACTURING, INC.     DILLON YARN CORPORATION By: /s/ R. ROGER BERRIER,
JR.     By: /s/ MITCHEL WEINBERGER Name: R. Roger Berrier, Jr.     Name: Mitchel
Weinberger Title: President and C.O.O.     Title: President and C.O.O.



--------------------------------------------------------------------------------

Schedule A

Sales Staff

Palmer Blair

William Clark

Ralph Mormile